Law Offices March 28, 2013 1treet N. W. Suite 1100 Washington, D.C. 20005-1209 Via EDGAR (202) 842-8800 (202) 842-8465 fax Securities and Exchange Commission www.drinkerbiddle.com treet, N.E. Washington, DC 20549 CALIFORNIA DELAWARE ILLINOIS NEW JERSEY Re: Principal Exchange-Traded Funds, et al. NEW YORK Amendment No. 1 to Application for an order under Section 6(c) of the PENNSYLVANIA Investment Company Act of 1940, as amended (“1940 Act”), for an WASHINGTON D.C. exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the 1940 Act WISCONSIN and Rule 22c-1 under the 1940 Act, under Sections 6(c) and 17(b) of the 1940 Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the 1940 Act, and under Section 12(d)(1)(J) of the 1940 Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the 1940 Act File No. 812-14136 Ladies and Gentlemen: On behalf of Principal Exchange-Traded Funds (the “Trust”), Principal Management Corporation and Principal Funds Distributor, Inc. (the “Applicants”), we transmit herewith for filing with the Securities and Exchange Commission (the “Commission”) the Applicants’ above-referenced Application Amendment No. 1 for an exemptive order of the Commission that would permit the Trust to create and operate actively-managed exchange-traded series of the Trust. The Amendment is being filed for the sole purpose of correcting the EDGAR identifiers in the original Application, which was filed on March 22, 2013 (Accession No. 0000898745-13-000358), that inadvertently was filed only for Principal Exchange-Traded Funds and not for the two co-Applicants named above. Please call me at 202-230-5425 or John W. Blouch of this office at 202-230-5420 if you have any questions. Established Securities and Exchange Commission March 28, 2013 Page 2 Very truly yours, /s/ Bruce W. Dunne Bruce W. Dunne Attachment
